Case 2:20-cv-05968-GRB-SIL Document 12-1 Filed 02/05/21 Page 1 of 7 PageID #: 46




                          INDIVIDUAL MOTION PRACTICES OF
                         MAGISTRATE JUDGE STEVEN I. LOCKE
                                      100 Federal Plaza
                                   Central Islip, NY 11722
                                       Courtroom 820
                 Contact: Criminal matters: Kristin Gandiosi at (631) 712-5724
                            Civil matters: Law Clerks at (631) 712-5720

              THESE INDIVIDUAL RULES ARE IN EFFECT AS OF JULY 13, 2017

 1. Electronic Case Filing (ECF)

 A.     All documents in civil actions MUST be filed electronically, with the limited exception
        stated in paragraph 1(F), infra. Litigants proceeding pro se are exempt from ECF
        requirements. Information about ECF procedures, including the ECF User’s Guide, is
        available on the Eastern District Website [http://www.nyed.uscourts.gov]. For questions
        regarding ECF filing please call (718) 613-2571.

 B.     All orders issued by Judge Locke will be transmitted electronically. Hard copies will not
        be mailed to attorneys. Accordingly, attorneys are responsible for keeping their e-mail
        addresses current with the Clerk’s Office. Hard copies will be mailed to pro se litigants,
        who are responsible for keeping their mailing addresses current with the Clerk’s Office.

 C.     Any letter to Judge Locke requesting Court intervention, including those sent pursuant to
        Local Civil Rules 37.1 and 37.3 or requesting an adjournment or extension of discovery
        deadlines, must be electronically docketed under “Motions” and not under “Other
        Documents” as a “Letter.”

 D.     Filing Documents under Seal. Documents may not be filed under seal without prior
        permission of the Court. For further instructions, see “Steps for E-filing Sealed
        Documents,” www.nyed.uscourts.gov/cmecf-documentation. Questions regarding these
        procedures should be directed to the Clerk’s Office.

 E.     Hard copies of the following electronically filed papers must be sent to Chambers:

        i.       Letter Motions with exhibits or attachments exceeding 15 pages in total.

        ii.      Referred motions or motions on notice made to Judge Locke. Such papers
                 must be clearly marked “Courtesy Copy” and indicate the ECF-assigned
                 docket number. See Rule 4(C)(iv), infra, for further requirements.

        Hard copies of any other electronically filed papers should not be sent to Chambers.

 F.     Ex parte settlement statements required by the Court should not be electronically filed.
        These statements may be emailed to Courtroom Deputy Kristin Gandiosi at
        kristin_gandiosi@nyed.uscourts.gov.

 Page 1 of 7
Case 2:20-cv-05968-GRB-SIL Document 12-1 Filed 02/05/21 Page 2 of 7 PageID #: 47




 2. Communications with Chambers

 A.     Telephone Calls. Telephone calls to Chambers are permitted. All questions regarding
        criminal matters should be directed to Kristin Gandiosi at (631) 712-5724. Other
        questions should be directed to the main Chambers number, (631) 712-5720. If a call
        concerns a request for relief, all parties must be present. If the parties are calling from a
        deposition, they should have the court reporter present to record any rulings.


 B.     Requests for Adjournments or Extensions of Time. All requests for adjournments or
        extensions of time must be made in writing and filed electronically as motions at
        least two business days prior to the scheduled appearance, absent an emergency.
        Requests for adjournments or extensions must state the date of the original conference or
        deadline, the reason an adjournment or extension is needed, whether all parties consent
        (and reason(s) for withholding consent), and the number of prior adjournments or
        extensions. Requests to adjourn a court proceeding must list at least three alternative
        dates when all parties are available. Requests for extensions must establish good cause
        for the relief sought and must include a proposed amended scheduling order where
        appropriate. Requests for both adjournments and extensions of time must be filed
        electronically as “Motions.” See Rule 1(C), supra. Do not mail courtesy copies of
        these requests to Chambers.

 3. Conferences

 A.     All conferences before Judge Locke are conducted in person in Room 820 of the Central
        Islip courthouse. For represented parties, responsible counsel must be present. Absent
        exceptional circumstances, appearances by phone are not permitted. If an attorney or
        party is going to be late to a conference due to extenuating circumstances, the delayed
        individual must contact his or her adversary, and if the adversary is unavailable, the
        Court, and advise of the delay and expected arrival time.

 B.     Status Conferences. It is Judge Locke’s practice to schedule a status conference after the
        first round of document discovery is exchanged. If, at the time of the status conference,
        the parties have no issues that require the Court’s attention, the parties may write a joint
        letter to the Court explaining the status of the case and requesting that the status
        conference be cancelled. This letter should be electronically filed as a “Motion.” See
        Rule 1(C), supra.

 C.     Settlement Conferences. Judge Locke is available to conduct settlement conferences as
        appropriate subject to the following practices. The parties should write a joint letter to
        the Court requesting a settlement conference. The letter should contain three dates when
        all attorneys AND parties are available. The Court will then select the first available of
        the designated dates that best fits the Court's schedule. All attorneys and parties must
        appear in person for settlement conferences. For corporate and similar entities, including
        governmental entities, someone with authority must be present. Prior to the settlement
        conference the parties must engage in one round of negotiations with a demand and
        response. Three days prior to the settlement conference, the parties should email an ex
 Page 2 of 7
Case 2:20-cv-05968-GRB-SIL Document 12-1 Filed 02/05/21 Page 3 of 7 PageID #: 48




        parte pre-conference letter to Judge Locke's deputy, Kristin Gandiosi at
        kristin_gandiosi@nyed.uscourts.gov. The letter should address the facts as each party
        understands them, any case law the parties want to bring to the Court's attention, the
        history of settlement negotiations, and a realistic assessment of the party’s settlement
        position.

 4. Motions

 A.     Discovery or Other Non-Dispositive Motions.

        i.     Letter Motions: discovery or other non-dispositive motions may be made
               by letter motion, pursuant to Local Civil Rules 37.1 and 37.3, and filed
               electronically as a “Motion.” See Rule 1(C), supra. Parties must make a
               good faith effort to resolve disputes in person or by telephone, before
               making a motion. See Local Civil Rule 37.3 (a). Letter motions may not
               exceed three pages in length, exclusive of attachments. A response in
               opposition not exceeding three pages in length, exclusive of attachments,
               must be served and filed within four days. Replies are not permitted on
               letter motions. All letters must use one inch margins, single spacing, and
               12 point font. No pre-motion conference is required.

        ii.    Motions on Notice: Although parties are encouraged to make discovery
               and other non-dispositive motions by letter pursuant to Local Rule 37.3,
               such motions may be made on notice pursuant to Local Civil Rule 6.1 and
               must comply with paragraph 4(C), infra. No pre-motion conference is
               required.

 B.     Dispositive Motions. Dispositive motions, such as motions to dismiss and motions for
        summary judgment, must be made to the presiding District Judge, in conformance with
        his or her individual rules, unless the parties have consented to Judge Locke’s jurisdiction
        for all purposes in accordance with 28 U.S.C. §636 (c)(1).

 C.     General Motion Practices for Motions on Notice Made to Judge Locke.

        i.     Service of Motions: Unless otherwise directed by the Court, motion
               papers shall be served in accordance with Local Civil Rule 6.1.

        ii.    Filing of Motions with the Court: With the exception of the motions set
               forth in paragraph 4(C)(vi), infra, all motions are subject to the “Bundle
               Rule,” that is, no motion papers shall be filed with the Court until the
               motion is fully briefed by both sides and exchanges of all papers have
               been made. All motion papers should be filed electronically on the same
               filing date, and the moving party is responsible for the filing of all motion
               papers.

               Parties are advised that compliance with district court motion rules does
               not excuse noncompliance with Fed. R. App. P. 4. See, e.g., Camacho v.
 Page 3 of 7
Case 2:20-cv-05968-GRB-SIL Document 12-1 Filed 02/05/21 Page 4 of 7 PageID #: 49




                City of Yonkers, 236 F.3d 112 (2d Cir. 2000).

        iii.    Memoranda of Law: Legal argument must be set forth in a memorandum
                of law. Unless prior permission has been granted, memoranda of law in
                support of and in opposition to motions on notice are limited to 25 pages,
                and reply memoranda are limited to 10 pages. Memoranda of 10 pages or
                more shall contain a table of contents. Case citations set forth in the body
                of the memoranda of law must contain pinpoint cites. All memoranda of
                law must use one inch margins, double spacing, and 12 point font.
                Affidavits or affirmations containing legal argument will be rejected. See
                Local Civil Rule 7.1(a). Any memoranda, affidavits, or affirmations
                not complying with the requirements set forth herein will be rejected.

        iv.     Courtesy Copies: After electronic filing, one hard copy of the motion
                papers shall be submitted to Judge Locke. Courtesy copies of dispositive
                motions made to the District Judge should not be provided to Judge Locke
                unless such motions have been referred to him. Courtesy copies must
                comply with the following requirements: (a) copies of all papers must be
                clearly marked as “Courtesy Copy” and indicate the ECF-assigned docket
                number(s), and (b) exhibits must have tabbed dividers that protrude
                beyond the edges of the page at either the bottom or side of the papers.

        v.      Oral Argument on Motions: Parties may request oral argument. The Court
                will determine whether argument will be heard and, if so, will advise
                counsel of the argument date.

        vi.     Motions Excepted from the Bundle Rule: The following motions are not
                subject to the Bundle Rule:

                a. Motions for admission pro hac vice

                b. Motions for reconsideration pursuant to Local Civil Rule 6.3 of orders
                issued by Judge Locke

                c. In cases on consent to Judge Locke, motions pursuant to Fed. R. Civ. P.
                50, 52, 59 or 60, motions pursuant to Fed. R. App. P. 4(a)(5), and motions
                brought by order to show cause

 D.     Summary Judgment Motions in Cases on Consent to Judge Locke.

        i.      In cases where all parties are represented by counsel:

        Any party planning to make a motion for summary judgment must notify the
        Court of its intention by electronically filing a letter that (a) briefly states the basis
        for the motion and (b) sets forth a proposed briefing schedule agreed to by the
        parties. No pre-motion conference is necessary. The Court will then issue an
        order either approving the parties’ proposed briefing schedule or setting a new
 Page 4 of 7
Case 2:20-cv-05968-GRB-SIL Document 12-1 Filed 02/05/21 Page 5 of 7 PageID #: 50




        one. Service and Filing requirements are set forth in Rule 4 (C)(i-ii), supra.

        The movant must serve a Rule 56.1 Statement pursuant to Local Civil Rule 56.1;
        a Notice of Motion; an initial memorandum of law; and appropriate supporting
        documentation. The opponent must serve a Rule 56.1 Counterstatement pursuant
        to Local Civil Rule 56.1; a memorandum of law in opposition; and appropriate
        supporting documentation. The paragraphs in the Counterstatement must
        correspond to the paragraphs in the movant’s Statement. The movant may then
        serve a Reply Memorandum of Law. All documents must comply with the
        requirements set out in Rule 4(C), supra, and in Local Civil Rule 56.1. Any
        documents that do not comply will be rejected.

        ii.    In cases where one or more of the non-movants is appearing pro se:

        Where the party moving for summary judgment is represented by counsel and one
        or more of the non-movants is appearing pro se, the parties must follow the same
        steps set forth above in Rule 4(D)(i), plus, the movant must also serve on the pro
        se party or parties a Notice Pursuant to Local Civil Rule 56.2, and must include a
        copy of that Notice in the moving papers.

 5. Pretrial Procedures in Cases on Consent to Judge Locke

 A.     Joint Pretrial Orders. On the date specified in the scheduling order, the parties shall
        submit a joint pretrial order that includes the following:

        i.     the full caption of the action;

        ii.    names, addresses (including firm names), and telephone and fax numbers
               of trial counsel;

        iii.   a brief statement by plaintiff as to the basis of subject matter jurisdiction,
               and a brief statement by each other party as to the presence or absence of
               subject matter jurisdiction. Such statements shall include citations to all
               statutes relied on and relevant facts as to citizenship and jurisdictional
               amount;

        iv.    a brief summary by each party of the claims and defenses that party has
               asserted which remain to be tried, without recital of evidentiary matter but
               including citations to all statutes relied on. Such summaries shall identify
               all claims and defenses previously asserted that are not to be tried;




 Page 5 of 7
Case 2:20-cv-05968-GRB-SIL Document 12-1 Filed 02/05/21 Page 6 of 7 PageID #: 51




        v.      a statement by each party as to whether the case is to be tried with or
                without a jury, and the number of trial days needed;

        vi.     any stipulations or agreed statements of fact or law that have been agreed
                to by all parties;

        vii.    a list by each party as to the fact and expert witnesses whose testimony is
                to be offered in its case in chief, indicating whether such witnesses will
                testify in person or by deposition. Only listed witnesses will be permitted
                to testify except when good cause is shown;

        viii.   a designation by each party of deposition testimony to be offered in its
                case in chief, with any cross-designations and objections by any other
                party; and,

        ix.     a pretrial memorandum, including citations to case law and/or the record
                as appropriate.

        x.       a schedule listing exhibits to be offered in evidence and, if not admitted
                by stipulation, the party or parties that will be offering them. The
                schedule must also include possible impeachment documents and/or
                exhibits, as well as exhibits that will be offered only on rebuttal. The
                parties must list and briefly describe the basis for any objections that they
                have to the admissibility of any exhibits to be offered by any other party.
                Parties are expected to resolve before trial all issues of authenticity, chain
                of custody, and related grounds. Only exhibits listed will be received in
                evidence except for good cause shown. All exhibits must be pre-marked
                for the trial and exchanged with the other parties at least ten days before
                trial. Where exhibits are voluminous, they should be placed in binders
                with tabs.

 B.     Filings Prior to Trial. Unless otherwise ordered by the Court, each party shall
        electronically file, at least two weeks before the date of commencement of trial:

        i.      fully briefed motions in limine, if any;

        ii.     in jury cases, requests to charge and proposed voir dire questions.
                Requests to charge should be limited to the elements of the claims, the
                damages sought, and defenses. General instructions will be prepared by
                the Court. Proposed requests to charge must also be submitted in Word
                format      by     e-mail      to     the      Courtroom       Deputy:
                kristin_gandiosi@nyed.uscourts.gov;

        iii.    in jury cases, by claim, a detailed statement regarding damages and other
                relief sought;



 Page 6 of 7
Case 2:20-cv-05968-GRB-SIL Document 12-1 Filed 02/05/21 Page 7 of 7 PageID #: 52




        iv.    in non-jury cases, a statement of the elements of each claim or defense
               involving such party, together with a summary of the facts relied upon to
               establish each element;

        v.     in any case where such party believes it would be useful, a pretrial
               memorandum; and

        vi.    one copy of all exhibits, pre-marked in binders.




 Page 7 of 7
